Case 2:15-cv-00109-JVS-AGR Document 131 Filed 04/12/19 Page 1 of 3 Page ID #:899



     1     XAVIER BECERRA
           Attorney General of California
    2      RICHARD J. ROJO                  .
           Supervising Deputy Attorney General ·
    3      CHRISTOPHER M. HILL
         · Deputy Attorney General
    4      State Bar No. 149849                .
             300 South Spring Street, Suite 1702
    5        Los Angeles CA 90013 ·
             Telephone: (213) 269-6000 .. ·
    6      · Fax: (213) 8~7-2810 .      . .
             E-mail: Chnstopher.H11l(a),doJ .ca.gov
    7      Attorneys for Dejendant Alphonso Swaby
    8                       IN THE UNITED STATES DISTRICT COURT
    9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
  . 11

   12
          LAFONZO R. TURNER,                            CV15-00109 JVS(AGR)
   13
                               Plaintiff, DEFENDANT ALPHONSO
   14                                     SWABY'S STATUS REPORT IN
                 v.                       RESPONSE TO COURT'S
   15                                     MINUTE ORDER RE .FURTHER
                                          PROCEEDINGS AFTER
   16     MATTHEW CATES, ET AL~,          CONCLUSION OF SETTLEMENT
                                          PROCEEDINGS
   17                        Defendants.
                                          Judge: Hon. James V. Selna
   18                                     Trial Date: Not set.
                                          Action Filed: 1/8/2015
   19    ---------------'
  . 20
   21           1. DISCOVERY:
   22           The sole remaining Defen4ant, Alphonso Swaby, has -responded to discovery ·
   23     in this action. Defendant requests that discovery be allowed to continue .in this
   24     action for 90 days so that Defendant may propound limited written discovery to
   25     Plaintiff and obtain the Deposition of Piaintiff..
   26     III ·
   27     III
   28     III

                                                    1
Case 2:15-cv-00109-JVS-AGR Document 131 Filed 04/12/19 Page 2 of 3 Page ID #:900



     1         2. DISPOSITIVE MOTIONS:
     2         Defendant does contemplate filing of a motion for summary judgment on
     3    Plaintiffs sole remaining claim for violation of Plaintiffs right under the E1ghth
     4    Amendment of the United States Constitution, to be free from cruel and unusual
     5    punishment under 42 U.S.C. § 1983 .. Defendant respectfully requests that he be
     6    permitted to file such motion within 120 days.
     7
     8         3. OTHER MATTERS:
     9         Defendant does.. not know of any other matters that require the Court's
                                                                   '



   · 10   attention at this time.
    11
    12
    13    Dated: April 12, 2~ 19                       Respectfully submitted, ·
    14                                                 XAVIER BECERRA
                                                        Attorney General of California
    15                                                 ·RICHARD J. ROJO . .
                                                        Supervising .Deputy Attorney General
    16
                                                           .             .
    17
    18
                                                               p;/
                                                       CHRISTOPHER M: HILL
                                                      · Deputy Attorney General          .
    19                                                  Attorneys for Defendant Alphonso
                                                        Swaby               .
   20
          LA2015603963
  · 21
   22
    23
    24
    25
    26
    27
    28
Case 2:15-cv-00109-JVS-AGR Document 131 Filed 04/12/19 Page 3 of 3 Page ID #:901




                                  CERTIFICATE OF SERVICE

   Case Name:          LaFonzo R. Turner v. Matthew          No.    CVlS-00109 MMM (AGR)
                       Cates, et al.

  . I-hereby certify that on April 12, 2019, I electronically filed the following documents with the
     Clerk of the Court by using the CM/ECF system: DEFENDANTALPHONSO TURNER
     SWABY'S STATUS REPORT IN RESPONSE TO CURT'S MINUTE ORDER R,E
   · FURTHER PROCEEDINGS AFTER CONCLUSION OF SETTLEMENT
     PROCEEDINGS .
   Participants in the case who are registered CM/ECF users will be seiyed by the CM/ECF system.
   I am employed in the Office of the Attorney General, which is the office of a member of the
   California State Bar at which member's direction this service is made. I am 18 years of age or
   older and not a party to this matter. I am familiar ~th the business practice at the Office of the
   Attorney General for collection and processing of correspondence for maili.J;ig with the United
   States Postal Service. In accordance with that practice, correspondence placed in the internal
   mail collection system at the Office of the Attorney General is deposited with the United States
   Postal Service with postage thereon fully prepaid that same day in the ordinary course of
   business.
   I further certify that some of the participants in the case are not registered CM/ECF users. On
   April 12, 2019, I have c~used to be mailed in the Office of the Att~rneY General's internal rnail
   system, the foregoing docuinent(s) by First-Class Mail, postage prepaid, or have dispatched it to
   a third party commercial carrier for delivery within three (3) calendar days to the following non-
   CM/ECF participants:

   Lafonzo R Turner, # G-05794
   California State Prison-LAC··
   P.O. Box 4670
   Lancaster, CA- 93539

   I declare under penalty of perjury under the laws of the State of California the foregoing is true
   and correct and that this declaration was executed o·n April 12, 2019, atLos Angeles, California.

                                                                   /S/ Lisa Martinez
                                                                       Declarant

   LA20!5603963
   6 ! 920983.doc61920983.doc
